Name: Commission Regulation (EC) NoÃ 291/2006 of 17 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 18.2.2006 EN Official Journal of the European Union L 48/1 COMMISSION REGULATION (EC) No 291/2006 of 17 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 17 February 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 89,3 204 49,0 212 83,5 624 111,0 999 83,2 0707 00 05 052 120,8 204 89,8 628 131,0 999 113,9 0709 10 00 220 66,1 624 95,8 999 81,0 0709 90 70 052 138,1 204 61,5 999 99,8 0805 10 20 052 48,4 204 50,6 212 43,8 220 43,4 624 60,3 999 49,3 0805 20 10 204 99,5 999 99,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 63,4 204 112,1 220 80,3 464 127,4 624 71,5 999 90,9 0805 50 10 052 55,3 220 47,9 999 51,6 0808 10 80 400 124,1 404 103,7 528 112,1 720 83,2 999 105,8 0808 20 50 388 85,7 400 80,9 528 83,6 720 68,0 999 79,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.